Citation Nr: 1438558	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-36 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for normocellular bone marrow, claimed as leukemia.

2.  Entitlement to service connection for osteonecrosis, claimed as secondary to leukemia.


REPRESENTATION

Appellant represented by:	Michael Kelly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1983 to September 1987.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is in the Virtual VA claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he developed leukemia, and secondary to that osteonecrosis, as a result of exposure to contaminated water while serving at Camp LeJeune.

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.

These studies involved the National Academy of Sciences' National Research Council (NRC) and the ATSDR.  Based on a congressional mandate, the Navy requested that the NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis used categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects. 

Evidence development for disability claims based on water contaminant exposure at Camp Lejeune requires obtaining verification of actual service at Camp Lejeune and as much detail as possible about that service.  It also requires verifying, with medical evidence obtained through a VA medical examination or other authoritative medical source, whether a claimed current disease or disability is at least as likely as not a result of exposure to the chemical compounds present in the water at Camp Lejeune.  A number of diseases are identified that meet the criterion of being associated with exposure to the specific Camp Lejeune water contaminants, based on human and experimental animal studies. Manifestation of any of these diseases would be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.

Verification of service at Camp Lejeune has already been established based on service treatment records.  Additionally, Training Letter 11-03 stated that when not specified in the records, efforts should be made to obtain the length of time served at Camp Lejeune, preferably the dates of arrival and departure.  When feasible, it is also desirable to obtain the Veteran's work duty location and information regarding whether the Veteran resided on base or off base.  There is some indication from the ATSDR that certain base locations may have been associated with higher levels of water contamination.  However, that has not yet been established with certainty. 

The Board notes that VA Fast Letter 11-03, revised January 28, 2013, sets forth guidance for a VA agency of original jurisdiction as to the processing of claim in which it is alleged that disability is due to contaminated drinking water at Camp Lejeune.

The Board notes that since the Veteran's claim was initially adjudicated by the Boston RO in 2009, VA has promulgated guidelines for handling claims based on exposure to contaminated drinking water at Camp Lejeune and directed that all claims are to be handled at the Louisville Regional Office.  See VBA Fast Letter 11-03.  As the present case has not been considered in light of the new guidelines, additional development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing the claim for service connection for osteonecrosis, as secondary to leukemia.  See 38 C.F.R. § 3.310.

2.  Follow all current development procedures for the development of the claim in light of the contention that the Veteran's normocellular bone marrow and osteonecrosis conditions are due to contaminated drinking water at Camp Lejeune, to include but not limited to VA Fast Letter 11-03, revised January 28, 2013.

3.  Associate the Veteran's compete service personnel records with the claims file.

4.  Ask the Veteran to identify all current healthcare providers that have treated him for osteonecrosis and/or residuals of leukemia, including McGinnis Healthcare Group (associated with Boston Medical Center) and Cape Cod Hospital, since December 2008.  Make arrangements to obtain all records that he adequately identifies.

5.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying that determination.
 
6.  After the above development is completed, schedule the Veteran for an appropriate VA examination obtain a medical opinion as to the likely etiology of his leukemia and osteonecrosis, given his service at Camp Lejeune.  Importantly, the examiner must be provided with the claims file, a copy of this remand, and a copy of VBA Fast Letter/Training Letter 11-03 with all appendices, for review in conjunction with the examination.  The examiner should be notified of the following: 

a) The examiner is advised that the water supply at Camp Lejeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran you are examining has verified service at Camp Lejeune during that period and is claiming service connection for various disorders, to include normocellular bone marrow claimed as leukemia and osteonecrosis secondary to leukemia. 

b) Determine if the Veteran has osteonecrosis and if his leukemia is still in remission.  Also, identify:  (i) all residuals of the leukemia diagnosed in 1995 and, (ii) all residuals of the treatment that he received for the disease.  

c) If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.

* Opine whether it is at least as likely as not (50 percent or greater probability) that the claimed leukemia was related to the Veteran's exposure to contaminated water while serving at Camp Lejeune.

* Opine whether it is at least as likely as not that the osteonecrosis was related to the Veteran's exposure to contaminated water while serving at Camp Lejeune.

* Opine whether it is at least as likely as not that the osteonecrosis was either (i) caused by, or (ii) aggravated by the Veteran's leukemia or treatment that he had for leukemia.

d) For all opinions provide an explanation of the rationale based on the facts and medical principles. 

e) Information on how long the Veteran served at Camp Lejeune, and whether the Veteran lived on or off base, should be considered. 

7.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented. If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.
 
8.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal based on all of the evidence to include additional records added to the file and evidence not previously considered.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



